Citation Nr: 1123848	
Decision Date: 06/23/11    Archive Date: 06/29/11

DOCKET NO.  08-23 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel

INTRODUCTION

The Veteran had active military service in the United States Navy from February 1989 to February 1993 and, in the United States Army, from July 1997 to December 2004.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from October 2007 and January 2008 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In December 2010, the Veteran testified at a personal hearing before the undersigned Acting Veterans Law Judge sitting at the RO.  A transcript of the hearing is of record.

The Board notes that, in a September 2010 rating decision, the RO denied an increased rating for the Veteran's service-connected chronic lumbar sprain with degenerative disc disease.  In a January 2011 signed statement, the Veteran requested a total and permanent rating due to a herniated disc.  In a February 2011 letter, the RO advised the Veteran that his permanent and total rating was granted due to disability associated with service-connected posttraumatic stress disorder, but did not address his back disability.  It is unclear if, by his statement, the Veteran seeks to file a notice of disagreement (NOD) with the RO's September 2010 determination or to file a new claim for an increased rating.  If the Veteran seeks to file a NOD or a new claim, either he or his representative should contact the RO and set forth the specific nature of his claim.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

The Veteran asserts that he was exposed to dust and sand in Iraq while in the United States Army without the benefit of respirators, and to welding fumes while in the United States Navy (see February 2008 and June 6, 2009, written statements).  He states that he was also exposed to burning feces in Iraq and developed breathing problems approximately two to three years after service, that were diagnosed as COPD.  Thus, he maintains that service connection is warranted for COPD.

During his December 2010 Board hearing, the Veteran denied having any lung problems prior to service (see hearing transcript at page 2).  He said that, while stationed in Iraq, he was exposed to burning feces, fuses, and other debris (Id. at 3-4).  The Veteran denied receiving any medical treatment (for his lungs) while in Iraq (Id. at 5).  He first sought treatment for lung problems approximately two to three years after his return (Id. at 6).  VA diagnosed him with COPD.  The Veteran denied any post-service exposure to chemicals or burning debris and said he worked as a supervisor, cleaning state parks, and then as a counselor (Id. at 7-8).  He indicated that, while in the United States Navy, he was involved in restructuring ships, that included welding and inhaling smoke, although respirators were worn (Id. at 9).  

In May 2010, the Veteran underwent a VA examination.  The examiner reviewed the Veteran's medical records, including results of pulmonary function tests performed from 2006 to 2008, and performed a clinical evaluation.  He noted that pulmonary function tests performed in February 2006 were reported to show mild restriction and, in August 2007 and February 2008, revealed moderately severe restriction - and obstructive disease (COPD) was noted in August 2007.  It was further observed that the Veteran smoked approximately 1 1/2 packs of cigarettes a day.  He was trying to quit and was currently down to 3/4 of a pack per day.  He complained of shortness of breath and a dry chronic cough, but did not report a history of wheezing.  He said that his symtoms first started after he got back from Iraq in 2004 when he walked through the motor pool and noted that he was short of breath.  His wife complained of his breathing being hard and having snoring at night.  He had obstructive apnea and used a CPAP mask.  The Veteran was first evaluated for his lungs approximately one year previously. 

Upon clinical evaluation, the diagnosis was COPD with restrictive and obstructive defect.  In the VA examiner's opinion, it was most likely that the Veteran's pulmonary problems were related to his smoking and not to the exposure to fields in welding and not to the exposure to fields and welding processes, sand or dust to which he was exposed in service.  The VA examiner opined that it was most likely [the Veteran's] pulmonary symptoms are related to his 20 year history of smoking.

However, in a February 2011 medical record, a VA primary care physician noted that the Veteran gave a personal history of exposure to burning human feces while on active duty in Iraq that "would usually be done in open drum containers using diesel fuel as the main accelerant for the fire."  According to this VA physician, "if indeed anyone was deployed to this type duty without protective respiratory equipment, I would agree that this would probably be hazardous to the person's upper and lower respiratory tract."

In light of the Veteran's lay statements attesting to exposure dust, burning debris and feces, and sandstorms during service, the diagnosis of COPD, and the varied opinions of the VA examiner in May 2010 to the effect that it was most likely that the Veteran's pulmonary symptoms were related to his 20 year history of smoking, and the VA staff physician in February 2011 to the effect that exposure to burning feces without protective respiratory equipment would probably be hazardous to the person's upper and lower respiratory tract, the Board is of the opinion that the Veteran should be afforded a VA examination by a physician with appropriate expertise to assess the nature and etiology of his claimed COPD.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).

Recent treatment records from the VA medical center (VAMC) in Little Rock, Arkansas, dated after June 2010, should also be obtained.

Additionally, the Veteran submitted the February 2011 VA clinic physician's written statement without a waiver of initial agency of original jurisdiction (AOJ) review of this new evidence.  38 C.F.R. §§ 20.800, 1304(a) (2010).  Therefore, in the readjudication of the Veteran's claim, the AOJ should consider the entirety of the record, to include all evidence received since the issuance of the July 2010 supplemental statement of the case.

Accordingly, the case is REMANDED for the following action:

1. Obtain all medical records regarding the Veteran's treatment at the VAMC in Little Rock, for the period from June 2010 to the present, and from any additional VA and non-VA medical provider identified by him.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2. After obtaining any outstanding treatment records, schedule the Veteran for an appropriate VA respiratory examination, performed by a pulmonologist, to ascertain the etiology of his COPD.  The claims file should be made available to the examiner for review in connection with the examination.  All indicated tests and studies should be performed and all clinical findings reported in detail.

a. The physician-examiner should be advised that the Board has found as credible the Veteran's report of exposure to sand, dust, and burning debris in Iraq and welding fumes.

b. The examiner should offer diagnoses as they pertain to COPD and any other respiratory disorder found to be present, and an opinion as to whether it is at least as likely as not that any respiratory disorder found to be present, to include COPD, had its clinical onset during the Veteran's period of active service, or is otherwise related to such period of service, to include the Veteran's sand, dust, and burning debris and fumes exposure during service.

c. All opinions and conclusions expressed must be supported by a complete rationale in a report. The examiner should reconcile any opinion with the service treatment records, and post-service diagnosis of COPD reflected in the VA treatment records.  In rendering an opinion, the examiner is particularly requested to address the opinion rendered by the VA examiner in May 2010 (to the effect that it was most likely that the Veteran's pulmonary symptoms are related to his 20-year history of smoking) and the VA clinic physician in February 2011 (to the effect that exposure to burning human feces without protective respiratory equipment "would probably be hazardous to" one's upper and lower respiratory tract).

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of his COPD and the continuity of symptomatology.  The rationale for any opinion offered should be provided. 

3. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence, to include all evidence received since the issuance of the July 2010 supplemental statement of the case.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

